Title: To James Madison from Thomas Jefferson, 10 April 1813
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Apr. 10. 13.
The writer of the inclosed letter being as well known to yourself as to me, I forward it merely because he has wished me to mention his sollicitation to you. I should in like manner inclose you a letter from Dr. Barton but that it would take you more time to decypher than you ought to give to it. The object of it is to be appointed to the Medical department of the army. His reputation is as well known to yourself as to me, and his qualifications for the office he asks are I suppose unquestionable. I wish to communicate to you some views formerly taken of the defence of the Chesapeake, because as they respected the departments of the war & navy more immediately, I do not recollect their having then been explained to you. But I am become so averse to the writing table that I do not know whether I shall muster resolution enough. This aversion too is encouraged by the presumption that the same views will have occurred to yourself. In all cases be assured of my constant attachment & respect.
Th: Jefferson
